1 Reported in 14 N.W.2d 445.
Plaintiffs appeal from orders denying their motions to vacate a dismissal of their actions made at the close of their case and to grant a new trial. The question presented by these appeals is *Page 314 
whether defendants were guilty of negligence in failing to provide warning signs at their railroad crossing at a point a mile west of Brownton in this state.
About 4:40 o'clock of the morning of October 30, 1942, the plaintiff Arthur Wessman and his daughter LaVonne, together with other passengers, were driving south on state aid highway No. 15 and, in a dense fog, struck the side of defendants' moving freight train at the grade crossing above referred to. Wessman was driving the car, and LaVonne was in the back seat. Both were injured in the collision and the automobile damaged. At this crossing there was a sawbuck sign on the south side of the railroad but none on the north side.
The railroad at this point runs east and west. Prior to the spring of 1942, state aid highway No. 15 crossed it at a point a mile east of Brownton, but was later rerouted so that on the morning of the accident it crossed the railroad a mile west of Brownton. The highway is practically level, and so is the railroad grade. The Wessmans were on their way to attend a funeral at Webb, Iowa. Wessman himself was not familiar with the crossing, having passed over it only once, and then after dark as a passenger in a car going in the opposite direction. He testified that he saw the disk highway-railroad-crossing sign and that he was aware that it was about 300 feet distant from the railroad; that he then occupied his mind with an endeavor to see the railroad sawbuck sign which he expected to find before he got to the track itself. LaVonne was in the back seat and did not see the highway sign, nor was she otherwise aware that they were approaching a railroad. Wessman testified that after passing the highway sign he slowed down but could not tell how much. In the fog his lights would not reveal an object 50 feet from his car. He did not see the passing freight train at all.
1. Inasmuch as Wessman was aware that a railroad crossed the highway at approximately 300 feet south of the highway sign, we are of the opinion that ordinary care on his part would have required more diligence than he displayed in approaching the crossing and that the trial court was right in dismissing his action. A *Page 315 
man of ordinary prudence would, as a matter of law, after seeing the highway sign, have realized that in approaching the crossing in such a dense fog he should proceed at a speed that would permit him to stop within the distance which was illuminated by his lights. Olson v. D. M.  I. R. Ry. Co.213 Minn. 106, 5 N.W.2d 492.
2-3. However, the negligence of her father could not be imputed to LaVonne, and if the negligence of defendants in failing to have the warning sign which the statute required or which ordinary prudence would require contributed to the injury to LaVonne she could recover. Setosky v. D. S. S.  A. Ry. Co.173 Minn. 7, 216 N.W. 245.
Minn. St. 1941, § 219.18 (Mason St. 1927, § 4743-3), provides:
"At each grade crossing in this state hereafter established and at each grade crossing where and when the existing crossing signs are replaced the railway company operating the railroad thereat shall erect and maintain on the highway on each side of the railroad track or tracks and within a distance of 75 feet from the nearest rail, one or more of such uniform home crossing signs."
So far as this record shows, the crossing here involved was constructed early in 1942, and the failure of defendants to have a crossing sign on both sides of the track would be a violation of this statute and negligence per se on their part. Consequently, it was error for the trial court to dismiss LaVonne's suit.
4. On the oral argument the claim was made by defendants' counsel that a crossing existed at this point prior to the enactment of the quoted statute. So, in view of another trial, we think it should be said that upon this record there was a question for the jury as to whether ordinary care on the part of the defendants did not require another warning sign on the north side of the track for the protection of travelers approaching from that direction. This court takes judicial notice that fogs frequently occur, and collisions with moving trains during fog have occurred with sufficient frequency that men of ordinary prudence operating railroads should anticipate injury to someone from failure to have adequate warnings, *Page 316 
visible under such conditions, on both sides of a railroad crossing. At least this is a question for the jury. Any indication of a contrary view expressed in Rhine v. D. M.  I. R. Ry. Co. 210 Minn. 281, 297 N.W. 852, is overruled.
The order dismissing Arthur Wessman's came is affirmed; that dismissing LaVonne's is reversed and a new trial granted her.